Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 03/24/2022. As directed by the amendment: claims 1, 4-5 and 8 are amended.  Thus, claims 1-8 are presently under consideration in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Inami et al (JP 08-290290) in views of Applicant’s IDS Kasuya et al (CN 100525989) and Amata et al (10112268).
For claim 1, Inami teaches a gas-shielded arc welding method (machine translation par.04, lines 5-6), comprising wherein: the consumable electrode comprises, in mass” based on a total mass of the consumable electrode (machine translation lines 5-6), 
C: 0 to 0.20% (0.1% or less on machine translation par.04, line 7), 
Si: 0 to 0.50% (03 or below on machine translation par.04, line 7), 
Mn: 0 to 0.50% (0.2 on machine translation par.04, line 7), 
Cr: 3.05% to 9.00% ( 8 to 13 on machine translation par.04, line 8), 
S: 0.0020% to 0.0600% (0.01 or less machine translation par.04, line 8), and 
Ni: 0 to 0.30% (0.75 or less on machine translation par.04, line 8); 
Inami fails to teach welding a steel plate having a tensile strength of 780 MPa or more, while feeding a consumable electrode via a welding torch and flowing a shielding gas, the shielding gas comprises Ar and, in vol.%, at least one selected from CO2, and O2,: 1% to 15% in total, and the welding is performed under conditions satisfying the following relationship (1) 1 < {-0.05x[CO2+O2]}+[Cr] < 8.3, wherein [Cr] represents a content, in mass%, of Cr in the consumable electrode, and [CO2,+O2] represents a total content, in vol.%, (vol.°%) of at least one selected from CO2, and O2 in the shielding gas.
Kasuya teaches, similar a gas-shielded arc welding, a steel plate having a tensile strength of 780 MPa or more (machine translation page.3, lines 13-14, which says that a tensile strength is between 440 to 980 MPa which 780 falls in between), the shielding gas comprises Ar and, in vol.% (machine translation page.24, par.4, lines 1-5), at least one selected from CO2, and O2,: 1% to 15% in total (3 to 25 on machine translation page.3, lines 6-12), and 
the welding is performed under conditions satisfying the following relationship (1) 1 < {-0.05x[CO2+O2]}+[Cr] < 8.3 (examiner notes by calculating the equation using the parameters of Kasuya, {-0.05x[3+4]}+[3] =2.65, which means that this parameters meets this equation 1 < {-0.05x[3+4]}+[3] < 8.3 ), wherein [Cr] represents a content, in mass%, of Cr in the consumable electrode (machine translation page.1, line 12), and 
[CO2,+O2] represents a total content, in vol.%, (vol.°%) of at least one selected from CO2, and O2 in the shielding gas (machine translation page.3, lines 6-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Inami to include a steel plate having a tensile strength  and the shielding gas comprises Ar as suggested and taught by Kasuya for purpose of providing a metallic wire with which excellent coating suitability can be secured by stipulating slag material components and adding graphite within a prescribed value thereby reducing the quantity of the slag formation (Kasuya, abstract).  




Amata teaches, similar welding wire with shielding gas, feeding a consumable electrode via a welding torch (18 as shown in fig.1) and flowing a shielding gas (16 as shown in fig.1) (col.5, lines 8-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Inami to include a welding torch as suggested and taught by Amata for purpose of performing GMAW of the workpiece 22 and during operation, the welding torch brought near the workpiece so that an arc may be formed between the consumable welding electrode (i.e., the welding wire exiting a contact tip of the welding torch 18) and the workpiece (Amata, col.5, lines 9-13). The examiner further notes applicant places no criticality on the limitation of “a total mass of the consumable electrode of volumes”, indicating simply that the distance “may” be within the claimed ranges (specification pp. [0042 to 0052]).  

For claim 2, Inami fails to teach wherein the welding is performed under conditions satisfying the following relationship (2) 0 < 900x(C}+1/4[Si} 1/2[Mn]+1/25[Cr])*(0.8-[CO2+O2]/100)-(TS-50)/3 (2) wherein [C], [Si], [Mn] and [Cr] represent contents, in mass%, (mass%) of C, Si, Mn and Cr, respectively, in the consumable electrode, [CO,+O,] represents the total content, in vol.%, of at least one selected from CO, and O, in the shielding gas, and TS represents a tensile strength, in MPA, of the steel plate. 
Kasuya further teaches wherein the welding is performed under conditions satisfying the following relationship (2) 0 < 900x(C}+1/4[Si} 1/2[Mn]+1/25[Cr])*(0.8-[CO2+O2]/100)-(TS-50)/3 (examiner notes by calculating the equation using the parameters of Kasuya, 900x([0.2}+1/4[0.5} 1/2[0.5]+1/25[3])*(0.8-[3+4]/100)-(780-50)/3=246, which means that this parameters meets this equation 0 < 900x([0.2}+1/4[0.5} 1/2[0.5]+1/25[3])*(0.8-[3+4]/100)-(780-50)/3 ) (2) wherein [C], [Si], [Mn] and [Cr] represent contents, in mass%, (mass%) of C, Si, Mn and Cr, respectively, in the consumable electrode, [CO,+O,] represents the total content, in vol.%, of at least one selected from CO, and O, in the shielding gas, and TS represents a tensile strength, in MPA, of the steel plate (machine translation page 1, lines 1-4 and page.6, lines 6-11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Inami to include the shielding gas comprises [CO,+O,]  as suggested and taught by Kasuya for purpose of providing a metallic wire with which excellent coating suitability can be secured by stipulating slag material components and adding graphite within a prescribed value thereby reducing the quantity of the slag formation (Kasuya, abstract).  
For claim 3, Inami fails to teach wherein the consumable electrode further comprises, in mass% based on the total mass of the consumable electrode, at least one selected from the group consisting of Mo: 0.10% or less, V: 0.10% or less, Nb: 0.10% or less, and Cu: 0.50% or less.
Kasuya further teaches wherein the consumable electrode further comprises, in mass% based on the total mass of the consumable electrode, at least one selected from the group consisting of Mo: 0.10% or less (machine translation page 1, lines 12), V: 0.10% or less (machine translation page 2, lines 3-4), Nb: 0.10% or less (machine translation page 2, lines 3-4), and Cu: 0.50% or less (machine translation page 2, lines 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Inami to include consumable electrode comprising Cu as suggested and taught by Kasuya for purpose of providing a metallic wire with which excellent coating suitability can be secured by stipulating slag material components and adding graphite within a prescribed value thereby reducing the quantity of the slag formation (Kasuya, abstract).  

 For claim 4, Inami fails to teach wherein in the welding, lap fillet welding is performed by lapping and welding a plurality of the steel plates having thickness of 1.0 to 3.6 mm. 
Kasuya further teaches wherein in the welding, lap fillet welding is performed by lapping and welding (machine translation page.33, lines 3-4) a plurality of the steel plates having thickness of 1.0 to 3.6 mm (machine translation page.3, lines 13-14). 


For claim 5, Inami teaches a method (machine translation par.04, lines 5-6), comprising wherein the consumable electrode comprises, in mass” based on a total mass of the consumable electrode (machine translation lines 5-6), 
C: 0 to 0.20% (0.1% or less on machine translation par.04, line 7), 
Si: 0 to 0.50% (03 or below on machine translation par.04, line 7), 
Mn: 0 to 0.50% (0.2 on machine translation par.04, line 7), 
Cr: 3.05% to 9.00% ( 8 to 13 on machine translation par.04, line 8), 
S: 0.0020% to 0.0600% (0.01 or less machine translation par.04, line 8), and 
Ni: 0 to 0.30% (0.75 or less on machine translation par.04, line 8); 
Inami fails to teach a method for manufacturing a welded structure, the method comprising: welding a steel plate having a tensile strength of 780 MPa or more while feeding a consumable electrode via a welding torch and flowing a shielding gas, the shielding gas comprises Ar and, in vol.%, at least one selected from CO2, and O2,: 1% to 15% in total, and the welding is performed under conditions satisfying the following relationship (1) 1 < {-0.05x[CO2+O2]}+[Cr] < 8.3, wherein [Cr] represents a content, in mass%, of Cr in the consumable electrode, and [CO2,+O2] represents a total content, in vol.%, (vol.°%) of at least one selected from CO2, and O2 in the shielding gas and wherein a flank angle at a weld bead toe of the welded structure is 130° to 150°.

Kasuya teaches a method for manufacturing a welded structure (machine translation page.1, lines 2-3), the method comprising: welding a steel plate having a tensile strength of 780 MPa or more (machine translation page.3, lines 13-14), the shielding gas comprises Ar and, in vol.% (machine translation page.24, par.4, lines 1-5), at least one selected from CO2, and O2,: 1% to 15% in total (machine translation page.3, lines 6-12), and 
the welding is performed under conditions satisfying the following relationship (1) 1 < {-0.05x[CO2+O2]}+[Cr] < 8.3 (examiner notes by calculating the equation using the parameters of Kasuya, {-0.05x[3+4]}+[3] =2.65, which means that this parameters meets this equation 1 < {-0.05x[3+4]}+[3] < 8.3 ), wherein [Cr] represents a content, in mass%, of Cr in the consumable electrode (machine translation page.1, line 12), and 
[CO2,+O2] represents a total content, in vol.%, (vol.°%) of at least one selected from CO2, and O2 in the shielding gas (machine translation page.3, lines 6-12) and wherein a flank angle at a weld bead toe of the welded structure (fig.5b which shows that the flank angle is more than 130 as shown in fig.5b). Kasuya reference (specification and figures) itself is silent a flank angle at a weld bead toe of the welded structure is 130° to 150°.


    PNG
    media_image1.png
    201
    685
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Inami to include a steel plate having a tensile strength  and the shielding gas comprises Ar as suggested and taught by Kasuya for purpose of providing a metallic wire with which excellent coating suitability can be secured by stipulating slag material components and adding graphite within a prescribed value thereby reducing the quantity of the slag formation (Kasuya, abstract).  Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the Kasuya by making a flank angle at a weld bead toe of the welded structure is 130° to 150  and a total mass of the consumable electrode of volumes as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Amata teaches, similar welding wire with shielding gas, feeding a consumable electrode via a welding torch (18 as shown in fig.1) and flowing a shielding gas (16 as shown in fig.1) (col.5, lines 8-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Inami to include a welding torch as suggested and taught by Amata for purpose of performing GMAW of the workpiece 22 and during operation, the welding torch brought near the workpiece so that an arc may be formed between the consumable welding electrode (i.e., the welding wire exiting a contact tip of the welding torch 18) and the workpiece (Amata, col.5, lines 9-13). Further, Applicant places no criticality on the limitation of “a flank angle at a weld bead toe of the welded structure is 130° to 150°” and of “a total mass of the consumable electrode of volumes”, indicating simply that the distance “may” be within the claimed ranges (specification pp. [00101]).  

For claim 6, Inami fails to teach wherein the welding is performed under conditions satisfying the following relationship (2) 0 < 900x(C}+1/4[Si} 1/2[Mn]+1/25[Cr])*(0.8-[CO2+O2]/100)-(TS-50)/3 (2) wherein [C], [Si], [Mn] and [Cr] represent contents, in mass%, (mass%) of C, Si, Mn and Cr, respectively, in the consumable electrode, [CO,+O,] represents the total content, in vol.%, of at least one selected from CO, and O, in the shielding gas, and TS represents a tensile strength, in MPA, of the steel plate. 
Kasuya further teaches wherein the welding is performed under conditions satisfying the following relationship (2) 0 < 900x(C}+1/4[Si} 1/2[Mn]+1/25[Cr])*(0.8-[CO2+O2]/100)-(TS-50)/3 (examiner notes by calculating the equation using the parameters of Kasuya, 900x([0.2}+1/4[0.5} 1/2[0.5]+1/25[3])*(0.8-[3+4]/100)-(780-50)/3=246, which means that this parameters meets this equation 0 < 900x([0.2}+1/4[0.5} 1/2[0.5]+1/25[3])*(0.8-[3+4]/100)-(780-50)/3 ) (2) wherein [C], [Si], [Mn] and [Cr] represent contents, in mass%, (mass%) of C, Si, Mn and Cr, respectively, in the consumable electrode, [CO,+O,] represents the total content, in vol.%, of at least one selected from CO, and O, in the shielding gas, and TS represents a tensile strength, in MPA, of the steel plate (machine translation page 1, lines 1-4 and page.6, lines 6-11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Inami to include the shielding gas comprises [CO,+O,]  as suggested and taught by Kasuya for purpose of providing a metallic wire with which excellent coating suitability can be secured by stipulating slag material components and adding graphite within a prescribed value thereby reducing the quantity of the slag formation (Kasuya, abstract).  
For claim 7, Inami fails to teach wherein the consumable electrode further comprises, in mass% based on the total mass of the consumable electrode, at least one selected from the group consisting of Mo: 0.10% or less, V: 0.10% or less, Nb: 0.10% or less, and Cu: 0.50% or less.
Kasuya further teaches wherein the consumable electrode further comprises, in mass% based on the total mass of the consumable electrode, at least one selected from the group consisting of Mo: 0.10% or less (machine translation page 1, lines 12), V: 0.10% or less (machine translation page 2, lines 3-4), Nb: 0.10% or less (machine translation page 2, lines 3-4), and Cu: 0.50% or less (machine translation page 2, lines 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Inami to include consumable electrode comprising Cu as suggested and taught by Kasuya for purpose of providing a metallic wire with which excellent coating suitability can be secured by stipulating slag material components and adding graphite within a prescribed value thereby reducing the quantity of the slag formation (Kasuya, abstract).  

For claim 8, Inami fails to teach wherein in the welding, lap fillet welding is performed by lapping and welding a plurality of the steel plates having thickness of 1.0 to 3.6 mm. 
Kasuya further teaches wherein in the welding, lap fillet welding is performed by lapping and welding (machine translation page.33, lines 3-4) a plurality of the steel plates having thickness of 1.0 to 3.6 mm (machine translation page.3, lines 13-14). 

Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“Cr: 3.05% to 9.00% and Ni: 0 to 0.30%” in claims 1 and 5, has been considered but is moot, because the examiner applied new art, Inami et al (JP 08-290290), that covers newly claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761    

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761